United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
U.S. POSTAL SERVICE, CANAL STREET
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1580
Issued: September 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 10, 2015 appellant, through counsel, filed a timely appeal from a January 13,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant had filed a second appeal with the Board regarding an overpayment of
compensation (OWCP file number xxxxxx618). N.P., Docket No. 15-1799 (issued January 8, 2016).

the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant established any continuing employment-related disability
or condition after May 20, 2013 due to her December 21, 2010 employment injury.
On appeal counsel asserts that the statement of accepted facts (SOAF) was incomplete
because it did not list all accepted conditions and that the referee opinion was insufficient to
carry the weight of the medical evidence.
FACTUAL HISTORY
On December 21, 2010 appellant, then a 45-year-old letter carrier working in a part-time
modified-duty position, filed a traumatic injury claim (Form CA-1) asserting that she “missstepped” and slipped on a ramp, injuring her left ankle and foot that day. In an attached
statement, she indicated that she was walking onto a ramp when she stepped on a crack and
twisted her left ankle. Appellant stopped work and did not return. The employing establishment
controverted the claim, maintaining that she had taken a short cut up over the ramp causing her
injury when she stepped over the side of the ramp.
An emergency services report dated December 21, 2010 provided a history that appellant
tripped over a crack on a metal ramp. The report indicated that her left ankle was swollen and
very painful. Appellant was treated with an icepack and medication and transported to Beth
Israel Hospital. A left foot and ankle x-ray at Beth Israel Hospital on December 21, 2010
demonstrated mild soft tissue swelling without evidence of fracture or dislocation.5
A December 31, 2010 emergency department report from New York Methodist Hospital,
signed by Dr. Reda Hadpawat, Board-certified in emergency medicine, described a history that
appellant had sustained an inversion injury to the left ankle and foot at work on
December 21, 2010. Left ankle examination demonstrated tenderness, swelling, and decreased
range of motion. An x-ray of the left lower leg, ankle, and foot demonstrated severe soft tissue

3

5 U.S.C. § 8101 et seq.

4

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from January 13, 2015, the date of OWCP’s last decision, was
July 12, 2015. As this fell on a Sunday the appeal would have been timely filed if received by the next business day
which was Monday, July 13, 2015. Since using July 15, 2015, the date the appeal was received by the Clerk of the
Appellate Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is July 10, 2015 rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
5

Other than the x-ray report and unsigned patient instructions in Spanish, with a note in English that appellant
sustained a small foot fracture, a complete copy of the Beth Israel Hospital report from December 21, 2010 is not
found in the case record.

2

swelling surrounding the left ankle, with no acute displaced fracture or dislocation of bones
identified. Dr. Hadpawat diagnosed ankle and foot sprains.
A January 5, 2011 left ankle magnetic resonance imaging (MRI) scan showed ligament
tears with remodeling and thickening, tibiotalar joint effusion with impaction injury of the
plantar medial distal talus, contusion of the distal cuboid with no fracture, and an os trigonum
with fluid through the synchondrosis, compatible with instability. A March 1, 2011 left ankle
x-ray was negative. A March 11, 2011 computerized tomography (CT) scan of the left foot was
normal.
Dr. Craig Kaiser, an attending podiatrist, submitted treatment notes dated from January 3
to February 28, 2011, but they are illegible.
On April 20, 2011 OWCP accepted left ankle and foot sprains. Appellant received
compensation and was placed on the periodic compensation rolls.
A May 9, 2011 left ankle MRI scan showed no fracture or tenosynovitis, scarring and
thickening of the lateral ligaments and deltoid ligament, compatible with nonacute trauma, no
Achilles tendon tear, and no tarsal tunnel lesion.6 In May 20, 2011 electrodiagnostic testing,
Dr. Kaiser noted a history for approximately one year of diabetes and reported complaints of
stabbing pain in the left foot. The test was abnormal with significant evidence of a moderate
polyneuropathic compromise of both legs. A June 7, 2011 left ankle x-ray was negative for
fracture. Soft tissue swelling was present.
In July 2011 OWCP referred appellant, along with a SOAF and the medical record, to
Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a second opinion evaluation. In an
August 16, 2011 report, Dr. Sultan noted the history of injury, his review of the record, her
complaint of localized soreness, and that she used crutches to ambulate. He indicated that
appellant was 5 feet 4 inches tall and weighed 280 pounds, and described left ankle/foot
examination findings of swelling, intact sensation, diminished ankle motion, and mild left calf
atrophy. Dr. Sultan found her totally disabled, that maximum medical improvement (MMI) had
not been reached, and that surgery was appropriate for a medial plantar fascial release. He did
not find that any additional work-related conditions should be accepted.
A December 12, 2011 left foot and ankle x-ray demonstrated no definite acute osseous
abnormality with nonspecific swelling present. On December 15, 2011 Dr. Kaiser performed an
authorized left tarsal tunnel release.
In March 2012 OWCP again referred appellant to Dr. Sultan for an updated report. In his
March 29, 2012 report, Dr. Sultan noted that appellant complained of residual left ankle pain and
restricted motion. He provided left ankle/foot examination findings and opined that her current
disability was due to the December 21, 2010 employment injury. Dr. Sultan again advised that
the accepted conditions should not be expanded but that appellant had not reached MMI. He
opined that she could perform sedentary employment.

6

The January 5 and May 9, 2011 MRI scans were both read by Dr. Mark J. Decker, a Board-certified radiologist.

3

In August 2012 appellant experienced increased pain in the left foot after stepping out of
bed while at home.
Dr. Kaiser continued to submit reports in which he diagnosed plantar nerve lesion,
nontraumatic rupture of other tendons of foot and ankle, plantar fascial fibromatosis, and sprain
and strain of the left foot. He performed additional authorized left tarsal tunnel release surgery
on November 16, 2012.
Following appellant’s November 2012 surgery, OWCP referred appellant to Dr. Joel L.
Teicher, a Board-certified orthopedic surgeon, for a second opinion evaluation. Dr. Teicher was
provided a SOAF and the medical record, and was asked to respond to a set of questions. In his
January 15, 2013 report, he noted the history of injury and his review of the medical record.
Dr. Teicher advised that appellant presented in a wheelchair with a walking boot on the left leg.
The device was removed and examination was conducted in a seated position. Dr. Teicher
provided extensive examination findings and diagnosed acute contusion and sprain of the left
foot and ankle which had resolved after conservative management. He noted that this had
resolved prior to the second accident in August 2012 and second surgery of November 16, 2012.
Dr. Teicher advised that the repair of tarsal tunnel syndrome, recurrent dislocation of the ankle
and foot, and Achilles tendinitis were not documented by x-rays or clinical studies, and were not
accepted as due to the December 21, 2010 work injury. He reported that he had no medical
documentation concerning the second injury, but that appellant should have been able to return
to her regular duties prior to that time. Dr. Teicher concluded that her examination findings that
day were referable to injuries unrelated to the December 21, 2010 employment injury. He
advised that appellant could not perform letter carrier job duties because she recently had surgery
unrelated to the accepted conditions and had not reached MMI. In an attached work capacity
evaluation, Dr. Teicher advised that she could not work due to a subsequent injury and surgery
that were not related to the employment injury.
On April 11, 2013 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits. It found that Dr. Teicher’s opinion that her work-related conditions had
resolved constituted the weight of the medical evidence.
Appellant disagreed with the proposed termination, indicating that she continued to have
left ankle pain and swelling. In an April 23, 2013 report, Dr. Kaiser related that he began
treating her in early 2011, shortly after the December 2010 work injury. He described
appellant’s treatment, and maintained that she had sustained a recurrence on August 23, 2012
after which additional surgery was done, and that she was currently improving and could walk
unassisted with a left foot brace. In an undated attending physician’s report, Dr. Kaiser noted
findings of left ankle swelling and pain. He diagnosed ankle and tarsal tunnel instability and
checked a form box marked “yes,” writing that the diagnoses were caused by a fall at work.
Dr. Kaiser advised that it was undetermined when appellant could return to work.
In a May 20, 2013 decision, OWCP finalized the termination of wage-loss compensation
and medical benefits, finding that the weight of the medical evidence rested with the opinion of
Dr. Teicher.

4

Appellant, through counsel, timely requested a hearing and submitted reports from
Dr. Kaiser dated June 11 and July 30, 2013. Dr. Kaiser noted her complaint of pain between the
fourth and fifth digits and left ankle pain, and described mild edema on foot examination with no
heel pain, and a positive moulder sign in the third interspace. He diagnosed sprain and strain of
foot, nontraumatic rupture of other tendons of foot and ankle, and lesion of plantar nerve.
Dr. Kaiser disagreed with Dr. Teicher’s report, as he believed that appellant had sustained a
hairline fracture and torn ligament and tendons when she stepped in a hole on
December 21, 2010. He indicated that she improved following the December 2011 surgery until
she sustained a recurrence on August 23, 2012 and opined that she needed additional surgery.
Dr. Kaiser reiterated his disagreement with Dr. Teicher’s report.
At the hearing, held on September 11, 2013, appellant testified that on December 21,
2010 she had been working six hours a day due to a prior injury and continued to receive two
hours compensation following termination of the instant claim. She stated that her job duties on
December 21, 2010 were delivering express mail, checking routes, answering the telephone, and
responding to complaints. Appellant indicated that as she was walking up a ramp at the
employee entrance on December 21, 2010 she fell in a hole and hurt her left foot, ankle, and toes.
She also indicated that on August 23, 2012 when she stepped out of bed, her left ankle started to
throb, and that after the November 2012 surgery, she had continued pain, and swelling. Counsel
argued that the accepted conditions should be updated and that Dr. Teicher’s opinion was
insufficient to carry the weight of the medical evidence.
In a November 15, 2013 report, Dr. Kaiser advised that a March 9, 2011 MRI scan
showed scarring and thickening of lateral and deltoid ligaments, and that a May 20, 2011
electrodiagnostic study was abnormal. He advised that appellant was not responding to
conservative care and recommended surgery.
On December 24, 2013 OWCP’s hearing representative affirmed the May 20, 2013
decision, finding that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits based on the opinion of Dr. Teicher. He further found that a conflict in medical
evidence had been created between Dr. Teicher and Dr. Kaiser regarding whether she continued
to be disabled after that day. The hearing representative directed OWCP to update the SOAF
and obtain a referee opinion as to whether additional conditions should be accepted, whether the
December 15, 2011 and/or November 16, 2012 surgical procedures were necessitated by the
December 21, 2010 injury, and whether appellant still required medical treatment for the
accepted injury.
On remand OWCP prepared an updated SOAF noting that the accepted conditions were
sprains of the left ankle and foot, and included a description of the part-time duties appellant was
performing on December 21, 2010. It noted that she had a second claim for a March 28, 1996
employment injury, which had been accepted for right hand, left knee, and lumbosacral sprains
and it referenced the two surgical procedures.7
On January 21, 2014 OWCP referred appellant, along with a SOAF, a set of questions,
and the medical record to Dr. Stanley Soren, a Board-certified orthopedic surgeon, for an
7

Supra note 3.

5

impartial evaluation.8 In a February 11, 2014 report, Dr. Soren noted a history of injury, relating
that she fell forward and hit her left foot and ankle and was transported to an emergency room
where she reportedly was told that she had an ankle sprain and a hairline fracture of the left foot.
He described appellant’s complaint of constant pain or throbbing of the left ankle and foot with
decreased strength. Dr. Soren also referenced her medical and surgical care, noting preexisting
diabetes, and his review of the SOAF and medical record, including records regarding the 1996
work injury. He noted that appellant used an electric scooter because she reported left foot and
ankle pain. Dr. Soren recorded her height at 5 feet 5 inches and weight at 263 pounds. He
indicated that appellant could walk in the examination room and used a cane most of the time.
Examination of the ankles and feet demonstrated equal inframalleolar girth, normal color and
temperature, and normal dorsalis pedis pulses bilaterally. Dr. Soren described trace tenderness
over two left ankle scars. Both were well healed with no inflammation or drainage, and there
was no instability of either ankle. Left ankle dorsiflexion was diminished, and there was no
perimalleolar tenderness of either ankle. Appellant had trace sensitivity to touch in the left fifth
toe with no indication of deformity, fracture, or intermetatarsal neuroma. Dr. Soren diagnosed
sprain of left foot and left ankle. He reported reviewing diagnostic testing and surgical findings.
Dr. Soren discussed the January 5, 2011 MRI scan findings9 and electrodiagnostic abnormalities
of the legs by Dr. Kaiser on May 20, 2011 which, he opined, were related to diabetic neuropathy
and not the December 2010 work injury. He diagnosed tarsal tunnel syndrome with ankle
tendinitis, lateral ankle instability, status post December 15, 2011 tarsal tunnel release and lateral
ankle and Achilles tendon repair; and tarsal tunnel area navicular, chronic sprain left foot and
ankle, status post tarsal tunnel release on November 16, 2002 with repair of the ankle ligaments,
removal of accessory bone and tendon, and plantar fascia release.
Dr. Soren advised that appellant had recovered from the December 2010 injury by the
time she had sustained the second injury which led to the November 2012 surgery, and that the
December 2011 surgery had primarily been due to her excessive weight. He further advised any
additional conditions were unrelated to the December 2010 work injury, and that her left ankle
and foot condition had been aggravated by excessive weight. Dr. Soren further indicated that
while left ankle loss of flexion could have been partially caused by the December 2010 injury it
was not sufficiently symptomatic to produce problems, noting that diabetic peripheral
neuropathy could increase appellant’s pain. He advised that there were no residuals of the
December 2010 employment injury, that there was no need for further treatment or surgery, and
that MMI had been reached as of Dr. Teicher’s report on January 15, 2013. Dr. Soren found that
appellant could work full-time, light duty in a sedentary position and should avoid prolonged,
uninterrupted standing or walking, and should not squat, kneel, or climb. Any residual
symptoms were not employment related, but were related to the August 23, 2012 injury and to
her excessive weight. On an attached work capacity evaluation, Dr. Soren diagnosed left ankle
and foot sprains. He advised that appellant could not perform her regular job due to limited
ability for prolonged walking and standing. Dr. Soren provided indefinite restrictions, limiting
8

The record includes screen shots of bypassed physicians and a bypass log, a screen shot showing an
appointment with Dr. Soren was scheduled, an OWCP ME023 report, and an OWCP referral form.)
9

These findings were described as of partial tear anterior talofibular ligament, posterior talofibular ligament
intact, calcaneofibular ligament partial tear, deltoid ligament minimally thickened, tear of the peroneal retinacular,
no subluxation of peroneal tendon, contusion of the distal cuboid, and no fracture.

6

walking and standing to two hours daily, with lifting limited to 20 pounds occasionally and no
squatting, kneeling, or climbing. Appellant was to have hourly breaks of 5 to 10 minutes.
On March 12, 2014 OWCP proposed to terminate appellant’s wage-loss compensation
based on his impartial medical opinion. It noted that the case had been remanded by a hearing
representative as to whether she was entitled to continuing wage-loss compensation or medical
benefits after the date of termination. On March 12, 2014 OWCP asked Dr. Soren to clarify
whether any further treatment was necessary.
On March 17, 2014 Dr. Soren responded that he had answered all questions in his
February 11, 2014 report and referred OWCP to pages 13 to 15 of his report, noting that he
indicated that no specific orthopedic medical treatment was necessary.
On March 20, 2014, following additional clarification from Dr. Soren, OWCP issued a
new notice to terminate appellant’s medical benefits based on the impartial opinion of Dr. Soren.
It again noted that the case had been remanded to OWCP by an OWCP hearing representative
regarding whether she was entitled to wage-loss compensation or medical benefits after the date
of termination.
Appellant, through counsel, disagreed with the proposed termination, maintaining that
Dr. Soren’s opinion lacked rationale. In an April 7, 2014 report, Dr. Kaiser reiterated the
findings and conclusions he described in a July 30, 2013 report. He further indicated that
appellant was pending an additional MRI scan study and surgery for a left foot neuroma.
By decision dated April 21, 2014, OWCP found that the weight of the medical evidence
rested with referee physician Dr. Soren. It finalized the termination of wage loss and medical
benefits, essentially finding no continuing disability or residuals of the accepted injury following
the May 20, 2013 termination of wage-loss compensation and medical benefits.
Counsel timely requested a hearing.10 In an April 1, 2014 report, Dr. Kaiser noted
treating appellant since January 3, 2011, following a December 21, 2010 injury. He maintained
that she remained disabled and could not put any weight on her left ankle. Dr. Kaiser indicated
that appellant was still awaiting authorization for surgery.
At a November 12, 2014 hearing, counsel generally maintained that appellant should
have been returned to the compensation rolls after the December 14, 2013 hearing representative
decision and that additional conditions should be accepted. He reported that she recently had a
third foot surgery. Appellant testified about a prior injury, stating that she continued to receive
two hours compensation under a separate claim for knee injuries. She stated that she had foot
and ankle pain and swelling since the December 21, 2010 work injury and related that she
sometimes delivered mail after her knee surgery. Appellant stated that she had always been
heavy, was borderline diabetic since 2010, and recently retired on disability.
In a December 4, 2014 report, Dr. Kaiser described appellant’s history, noting that on
August 23, 2012 she complained of intense pain at the injury site. He disagreed with Dr. Soren’s
10

Counsel also requested supportive materials regarding the selection of Dr. Soren as referee physician. Id.

7

report, maintaining that she had a hairline fracture, torn ligaments, and tendons on December 21,
2010 when she stepped into a hole and injured her left foot and leg. Dr. Kaiser related that
appellant had a third surgery on July 22, 2014 to remove a neuroma which was most likely a
complication of the original injury. Appellant also submitted duplicates of the December 15,
2011 and November 16, 2012 operative reports.
On January 13, 2015 an OWCP hearing representative affirmed the April 21, 2014
decision, finding that the weight of the medical evidence rested with the referee opinion of
Dr. Soren.
LEGAL PRECEDENT
As OWCP had met its burden of proof to terminate appellant’s compensation benefits on
May 20, 2013, the burden shifted to appellant to establish continuing disability causally related
to the accepted conditions.11 Causal relationship is a medical issue. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 The implementing regulations
provides that, if a conflict exists between the medical opinion of the employee’s physician and
the medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP
shall appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.14 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.15
ANALYSIS
The Board finds that appellant has not established continuing residuals of the accepted
left ankle and foot sprains after May 20, 2013. OWCP terminated benefits by decision dated
May 20, 2013.
That decision was affirmed by OWCP’s hearing representative on
December 24, 2013. Although the January 13, 2015 decision referenced termination of both
11

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

14

20 C.F.R. § 10.321.

15

V.G., 59 ECAB 635 (2008).

8

wage-loss and medical benefits, the Board notes that the benefits had previously been
terminated. The case before the Board, therefore, is solely that of continuing benefits for which
appellant bears the burden of proof.
In a December 24, 2013 decision, an OWCP hearing representative found that OWCP
had properly terminated appellant’s wage-loss compensation and medical benefits based on the
opinion of Dr. Teicher and affirmed the May 20, 2013 decision. He, however, found a conflict in
medical evidence between Dr. Teicher and Dr. Kaiser regarding whether she continued to be
disabled after that day. The hearing representative remanded the case for OWCP to obtain a
referee opinion regarding whether additional conditions should be accepted, whether the
December 15, 2011 and/or November 16, 2012 surgeries were necessitated by the December 21,
2010 injury, and whether appellant continued to require medical treatment for the accepted
injury.
On January 21, 2014 OWCP referred appellant, along with an updated SOAF, a set of
questions, and the medical record to Dr. Soren for an impartial evaluation. In a comprehensive
February 11, 2014 report, Dr. Soren noted the history of injury, and her complaint of constant
left ankle and foot pain and decreased strength. He noted appellant’s preexisting diabetes, his
review of the SOAF and medical record, including records regarding a 1996 employment injury.
Dr. Soren provided extensive physical examination findings. He diagnosed sprain of left foot
and left ankle and noted additional diagnoses that were unrelated to the December 2010
employment injury. Dr. Soren advised that appellant had recovered from the December 2010
injury prior to when she sustained the second injury, which then led to the November 2012
surgery. He further advised that additional conditions were unrelated to the December 2010
employment injury, that she had no residuals of the December 2010 employment injury, that
there was no need for further treatment or surgery, and that MMI had been reached as of
Dr. Teicher’s report on January 15, 2013. Dr. Soren concluded that any residual symptoms were
not employment related, but instead were related to the August 23, 2012 injury when appellant
stepped out of bed and had symptomatology and to her excessive weight.
In an April 1, 2014 report, Dr. Kaiser advised that appellant had been under his care since
January 3, 2011, following a December 21, 2010 injury. He reiterated the findings and
conclusions from his July 30, 2013 report and maintained that she remained disabled and could
not put any weight on the left ankle. Dr. Kaiser indicated that appellant was pending a new MRI
scan study and surgery for a left foot neuroma. On December 4, 2014 he again described her
history, noting that on August 23, 2012 she complained of intense pain at the site of the injury.
Dr. Kaiser indicated that he disagreed with Dr. Soren’s report, maintaining that appellant
sustained a hairline fracture, torn ligaments, and tendons on December 21, 2010 when she
stepped into a hole and injured her left foot and leg. He related that she had another surgery on
July 22, 2014 to remove a neuroma and this was most likely a complication from the original
injury.
The Board has long held that reports from a physician who was on one side of a medical
conflict that an impartial specialist resolved, are generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner, or to create a new conflict.16
16

I.J., 59 ECAB 408 (2008).

9

Dr. Kaiser had been on one side of the conflict resolved by Dr. Soren. He merely reiterated his
opinion that additional conditions should be accepted. Dr. Kaiser’s reports are therefore
insufficient to outweigh Dr. Soren’s opinion or to create a new conflict in medical evidence.17
As to counsel’s arguments on appeal, the SOAF dated January 9, 2014 that was
forwarded to Dr. Soren, described the accepted conditions, appellant’s medical and surgical
history, and her additional claim. The Board further notes that, even though OWCP authorized
and paid for some medical treatment, this does not establish that the condition for which she
received treatment was employment related.18
The Board finds that Dr. Soren provided a comprehensive, well-rationalized opinion in
which he clearly advised that any residuals of appellant’s accepted left foot and ankle sprains had
resolved and that her current condition was not due to the accepted injury, but rather, to an
August 2012 injury that she had at home. The Board has carefully reviewed the opinion of
Dr. Soren and finds that it has reliability, probative value, and convincing quality with respect to
its conclusions regarding the relevant issue in the present case. Dr. Soren’s opinion is based on a
proper factual and medical history and he thoroughly reviewed the factual and medical history
and accurately summarized the relevant medical evidence.19 His opinion is entitled to special
weight as the impartial medical examiner and establishes that appellant has no continuing
employment-related disability causally related to the December 21, 2010 employment injury.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish continuing employment-related
disability after the date of termination, May 20, 2013, causally related to the December 21, 2010
employment injury.

17

See B.T., Docket No. 08-1885 (issued June 3, 2009).

18

See G.A., supra note 14. See also Gary L. Whitmore, 43 ECAB 441 (1992); James F. Aue, 25 ECAB 151
(1974) (the mere fact that OWCP authorized and paid for medical treatment does not establish that the condition for
which the employee received treatment was employment related).
19

See Melvina Jackson, 38 ECAB 443 (1987).

20

Barry Neutuch, 54 ECAB 313 (2003).

10

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

